                                                  Fle
                Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 1 of 10
                                                            'lt
                                                                                         &n^               I
                                                                         tryn,w
                                                                           TATT-                       I
                       United S tates Department of
                                  FISH AND WTLDLIFE SDRVICE
                                                                   e   fnterior        trtru-
                                                                                             I        -r
                                           Ecologipnl Seryiccs
                                     '2617 Dnst Lincolnway, Suite A
IN REPLY REFER TO:
                                       Cheyennc, Wyoming 82001

       F^wg6t41t                                                                      April 14,    1993
       W.l9(fsbb.bo)



      Elizabeth Estill
      Rocky Mountain Region
      UJjDA Forest Service
      nln   W. 8th Avenue
      Box ?5127
      I:kewood, Colorado 80ZZS-0127

      Dear Ms. Estill:


     admi
     This

     bear
                                                     fiïï.il,;åiil;;iilîH.#Jïfr:l_
                                                    ation of this projeãt has beén in accordance
     with                                                 ed, (
                                                           and                              impacts
                                                          inion                            the
                                                               existence ofany endangered or
                                                              s inctucted in thä incide-ntal take
     statement that must be complied with to minimize the potential for take
                                                                             of grizzly Uears.
     Consultation History

    This opinion is in response to your lctter of Âprit 6, 1993, to Regoinal Director
                                                                                       Ralph
    Morganweck, requesting formal consultation under section 7 of tñe Âct. Informal
    consul[rtion meetings were lrcld on Febrt¡ary 12 and March lg, lggi, wirh
                                                                                 ttre Service's
    Wyoming State Offìce, Wyoming Game ancl Fish Departmcnt (WCFD) and FS.
                                                                                        The issue
    has also been discussed via telephone between FS anà meml¡ers of my'staff
                                                                                 on several
    occasions, including conversations on Deceml¡cr g, tgg2, ancl January 14, lgg3.
                                                                                         An
    Environmental Âssessment (EA) (usFl 1993) and Biological Evaluaúon
                                                                              t¡n)   (Hinschberger
    1993) describe the proposed action and several alternativãs, and the anticþut"d'i,npu"ß
    those alternatives.
                                                                                              ;f"

   The BE concluded that neither the proposed action nor any of the alternatives
                                                                                 would affect
   the endangered black-footed ferret (Mu.stela nigripes), peregrine
   Colorado squawfish CPtychocheilus h¡cir¡s), humpback àruU(Ç¡la
   eleqans), razorback sucker Ëytauchen rus), Kendall Warm


                                                         Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 1 of 10
            Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 2 of 10



osculus !bermal!$, or the whooping crane LGnls americann). The proposed action and the
vrtio* atternatives were determined to be not likely to adversely affect the endangered gray
wolf (Çanis lupus) or bald eagle (Haliaeglu$ leucocephalt¡s). Because of the potential for
take, ttre fS dètermined that the proposed action may adversely affect the threateneÅ gnzzly
bear (Ijrsus arctos honibilis). The alternatives considered were determined to have no affect
on, oi be unlikely to adversely affect, a number of candidate and sensitive species. Formal
consultation wa!¡ requested to address the potential to affect gtizzly beat-

I concur that the alternatives analyzed would have no effect on any of the species for which
the FS made such a determination. I further concur that none of the alternatives are likely kt
adversely affect the gray wolf or the bald eagla Closing the proposed grizzly bear recovery
zone anã all areas coveied by a special order prohibiting improper storage of food in grizzly
bear habitat (mitigation measures common to all alternative) will have a beneficial affect on
 grizzly bears. Closure of all designated wilderness lands (as proposed) will further reduce
ttrtc..ti to grizzly bears in some areas. The Service recognizes the potential for a grizzly
bear to be taken following implementation of any of the alternatives. Therefore, this
biological opinion will address anticipated impacts to grizzly bears associated with the
alternatives advanced in the above-named documents.

Proposed Action

The FS proposes to modify its aclministration of black bear baiting on National Forest System
lands in lVyoming through implementation of one of the following alternatives, which are
more fully described in the EA and BB:

    1.   Issue special use authorizations for noncommercial bear baits placed on National Forest
         System lands in trVyoming (no action).

    Z. Issue special use authorizations   for noncommercial be.rr baits placed on National Forest
         Systcm lands in rilyoming and restrict baiting methods and bait amounts used in
         designated rvVilderness.

    3.   Through a Memoranctum of Understanding (MOU) with the Wyoming Game and Fish
         Commission, regulate noncommercial bear baiting on National Forest System lands
         through State Game Regulations.

    4. Through an MOU with the Vfyoming Game and Fish Commission,             regulate
         noncommercial bear baiting on National    Forest System lands  through State Game
         Regulations and close all designated tWilderness to bear baiting.

    5. Eliminate bear baiting from National Forest System lands ín tJVyomíng.
On April 1, 1993, and April 2, 1993, representatives from the !9cþ Mountain and
Intermountain Regions of the FS signed a Decision Notice and Finding of No Significant


                                                  2
                                                       Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 2 of 10
        Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 3 of 10


                                                      ernative 4. Modifications included provisions
                                                      -mile section through an MOU with WGFD,
                                                       rs where appropriate to protec¡ grinly bears,
                                                       to eliminate the use of garbage or processed
                                                      hunters or outfitters to remove baits and
                             ..       r -- - --i--t--
diSCOntinUe Þafung   at   IOCaUOnS
                                                      L ^--
                                     Wnefc A Er,z:Lty uC¡lI sull¡c) ¡^
                                                                    lu -.t Ll--tr
                                                                           t r.tre¡L Læ-
                                                                                     vr¡Ar kail
                                                                                           ucru¡


Because this opinion or other future actions may affect implementation of this decision, and
rccognizing thät impacts to grizzly bears do not vary greatly among the alternatives
.onri-i¿.tøl this opinion wili addrêss all five of the alternatives advanced in the original EA.

Mitigation measures common to all alternatives (except where otherwise indicated), which
*ouid be implemented by the FS until they become State regulations include:

      No black bear baiting for sport hunting purposes would be allowed in the grizzly bear
      recovcry zone proposed by the Intcragency Grizzly Bear Committee's Yellowstone
      Ecosystãm Subcommittee (Management Situations- l, 2, and 3), nor in areas that have a
      spedal order prohibiting improper storage of food in grizzly bear habitat.

      Bait locations on National Forest System lands must be registered with the local FS
      District Ranger ûnder current State regulations. At the time of registration, those
      hunters desiiing to place baits in areas where regular grizzly bear use occurs outside
      the areas described above, hunters will be actministered a "self-learning  gnzzly
                                                                            obait with only
      bear/black bear identification program,' and will be encouraged to
      natural substances that could be found in the area naturally, such as meat carcasses
                                                               ndonuts, breads, fruits,
      (livestock, etc.),n and will be cliscouragecl from using
      ùegetables, moi*rcs, lard, grease, or other garbage and procestg fgod as bait.'
      These measures do not applt to Alternative 5. These hunters will also be provided
      information on grizzly Uearltatus nnd identification at trailheads and other locatíons.

The                                       establishment of special orders on food storage for areas
used                                     ntly covered by such orders, and address the need for
rede                                     by grizzly bears.

 Current Status of the Grizzly Bear

 In l9Z5  the grizzly bear was listed as a threatened species under the Act. South of Cânada,
 ihe species .-*ittr in six small populations totaling 800-1,000 individuals (USFWS 1992).

 In Wyoming the specics is restrictecl to the northwest portion of the State, within
 yellowstonð and Grand Teton National Parls, the Bridger-Teton, Shoshone, and Targhee
 National Forests, adjacent private and Stnte lands, and tands managed by the Bureau of land
 Management. fiie Íellowitone Grizzly Bear Recovcry Tnne includes primarily National
 park jervice and FS lands. Some grizzly bears use areas outside the Recovery 7nne,


                                                     3

                                                         Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 3 of 10
             Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 4 of 10


 however. The Interagency Grizdy Bear Study Team estimates the grizzly bear population in
 the Greater Yellowstone Ecosystem in l99l at a minimum of 228 bears (USFVfS 1992).

 Revised population goals for the Yellowstone Grizzly Bear Recovery 7ane, according to the
 agency draft reviseÅ Grizzly Bear Recovery Plan (USFWS 1992) arc:

   1.   15 females with cubs of the year (unduplicated sightings) over a running   Gyar
        average;

  2.    16 of the l8 identified Bear Management Units (BMU) occupied by females with
        young from a running 6ye.rr sum of verified observations, and no tìvo adjacent BMUs
        unoccupied;

  3.    known, human-caused mortality not to exceed four percent of the current population
        estimate (bæe.d on the most recent three-year average of females with young);

  4.    no more than 30 percent of the known, human-caused mortality shatl be females; and

  5.    demonstration of the existence of adequate regulatory mechanisms for population and
        habitat management through the development of a conservat¡on strategy.


With respect to these goals, the most recent data show: l) an average of over 20 females
with cubs for the period 1987-19921'2) 16 of the 18 BMUs occupied by females with cubs
during 1988-1991;3) known, human-caused mortality averaging tess than onepercent of the
current population estimate ((2 bears annually, 1986-1991, from a l99l minimum
population of 228 bearÐ; and 4) less than 30 percent of known, humanraused mortality on
females (Knight 1993). Development of a conservation strategy to demonshate the existence
of adequate regulatory mechanisms for population and habiurt management is not complete.

Effects of the Proposed Action and Alternatives

Where baiting for black bears occurs within the range of the grizzly bear, baits may be
visited by gúzzly bears. Direct mortality of a grizzly bear at a black be.rr bait can occur if
the animal is mistaken for a black bear, if the bear attempts to defend the food source from
what it perceives as a competitor, or if the hunter othenvise perceives the be¡r as a threat to
his or her personal safety.

Where human or livestock foods are used for bait in areas used by grizzly bears, individual
 grizzly bears may become conditioned to these foods and seek them elsewhere (e.g., in
camps and other human developments), thereby exposing the bears to fulher risks and
creating 'problem" bears requiring management actions. If human odors are associated with
these baits, habituation may occur, whereby human odors are not avoided and may be sought



                                               4

                                                        Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 4 of 10
                              I
              Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 5 of 10


out Íui potential sources of     food. Again, a 'problem' bear requiring              management action may
result.

Baiting     for black bears is currently allowed on National Forest System lands within the
Gnzzly      Bcar Recovery Z-one in portions of the Targhee, Bridger-Teton, and Shoshone
ì?-¡!^-^l r!^- -ô- :-
                   ¡¡¡ Ut-.^-:--      A-^-^-:*-r^1..
                       YYJ\r¡¡rulËr. trPP¡U^¡¡¡lrrtçry L-tf  ^f rL^
                                                       ¡l4rr Ut lllç rr(t
                                                                     ¡'ù t^-.1
                                                                          l¿rl¡u ...:.L:-
                                                                                 w¡]1¡¡l¡ .l.-
                                                                                          Ll¡f, \tl¡lr¡¿¡J
                                                                                                           lt^^-
lÌAUUll¿U I.ulËlù                                                                               ^,:-1..    ¡Jçd,¡
Recovery Tnne in Wyoming is closed to baiting by State regulations (that portion nofh of
the Greybull River). All alternatives would eliminate baiting within thc Recovery Tnne
(Management Situations l, 2, and 3), and within areas under special food storage orders,
roughly doubling the sizc of the closed area, thereby providing a beneficial effect to grizzly
bean.

The BE indicates that grizzly bears use an estimated 519,600 acres (210,438 hectares)
outside the area covered by the currently defined Recovery Zone and food storage orders
(nine percent of grizzly bear distribution in the Greater Yellowstone Ecosystem). Also
eliminating baiting in designated wilderness arqrs (alternative 4) would lanve only 365,800
acres (148,149 ha) of regularly used grizzly bear hal¡itat open to baiting (six percent of the
grizzly bear distribution in the Greater Yellowstone Ecosystem). Alternative 5 would
eliminate all bear baiting on National Forest System lands in Wyoming.

Grizzly bears are known to travel widely, and may visit black bear baits well outside the
currently known range of the species. Under alternatives l-4, hunters or outfitters would be
required to report any griuly bears visiting an black benr bait. The FS proposes to evaluate
such situations with the V/CFD on a case-by-cnse basis to reduce human/grizzly bear
conflicts and potential food conditioning. The ht¡nter or outfitter would be required to
remove the bait, and would be required to discontinue baiting at that site for the remainder of
the sqrson. The two agencies would determine if additional area besides that bait location
would need to be closed to bear baiting under an emergency special closure. No time frames
for these actions are specified. In removing the bait, there is risk of forcing a confrontation
with a grinly bear, which could result in harm to cither the bear or the hunter.

Five grizzly bears have been reported shot over black bear baits in Wyoming since 1967.
Four. of these incidcnts occuned in 1982, and one occurrcd in 1985. These and all other
rcportcd human-caused mortalities of grizzly bears since 1982 have been investigated by
Service I;rw Enforcemcnt personnel. The Service hrs no reason to l¡elieve that any of the
other rcported morlrlities were relatcd to black be¡r baiting (Klett 1993).

The Service has reviewed the matcrials that have been used in recent ymrs to educate bear
hunters on grizzly bear/black bear identification, which the FS proposes to use in a "self-
learning grizz;ly be¿r/black bear identification program" to be administered by the FS at the
time the hunter provides a written description of his or her bait location. Clarification of the
"self-learningn process indicates that the material will be reviewed by the hunter, each animal
depicted will be identified, and a level of confidence in each identification will be assigned
("Is this a black bear or a gnzzly bear?', and "Are you sure enough to shoot?n). The


                                                          5

                                                                 Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 5 of 10
            Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 6 of 10



 education progmm will be mandatory, and will be supervised. This material was developed
 in Montana for hunter education purposes, and has since been used in V/ashington and
 Wyoming. The material is sound, and may help reduce the potential for accidental take of
 grizz,ly bea¡s.

 Cumulative Effects

Cumulative effects include the effects of future State, local or private actions that are
reasonably certain to occur in the area considered in this biological opinion. Future Federal
actions that are unrelated to the proposed action are not considered in this section if they
require separate consultation pursuant to section 7 of the Act.

State actions that are reasonably likely to occur include cooperation with the FS in
developing an MOU to address grizzly l¡ear and other concerns associated with bear baiting,
and perhaps regulation of State lands in occupied grizzly bear habitat to further regulate
black bear baiting.

Cumulative effects of private actions in the analysis area include the potential for increased
bear baiting on adjacent State and private lands, so long as these lands have less restrictive
regulation than do FS lands (e.g. baiting allowed in grizzly bear habitat, etc.). Because
Wyoming is one of the few remaining States in thc Rocky Mountain region to allow bear
baiting, increased demand for hunting over baits may occur. This will likely be batanced
somewhat by increasingly negative public perceptions of baiting, which may reduce demand.

Local actions to reduce or eliminate bear baiting on some private lands will likely be
balanced by increased baiting on other private lands, stimulated by higher prices paid for an
increasingly scafce opportunity (e.9., through leases of private land). Private lands with
suitable black bear or griuly bear habitat are very limited in \ilyoming.



Biological Opinion


Aftcr reviewing the current status of the grizzly bear, the environmental baseline for the
action arca, the effects of the proposed modifications in administration of black bear baiting,
and the cumulativc effects, it is the Service's biological opinion that none of the alternatives
considered are likely to jeopardize the continued existence of the grizzly bear. No critical
habitat has been designated for this species, therefore, none will be affected.

Because  of the remaining potential for incidental take of grizzly bears following
implementation of the alternatives considered, however, the conditions contained in the
following Incidental Take statement are critical to fulfillment of FS's responsibilities under
the Act.



                                               6

                                                        Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 6 of 10
          Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 7 of 10


Incidental Take

Sections 4(d) and 9 of the Âct, as amended, prohibit taking (harass, harm, pursue, hunt,
sltoot, wound, kill, trap, capturc or collect, or attcmpt to engage in any such conduct) of
Iisted species of fish or wildlife without a permit. Harm is further defined to include
significant habitnt modification or degradation thnt results in dsrth or injury to listed species
by signifiorntly impairing behavioral patterns such as l¡reeding, feeding, or sheltering.
Harass is defined as actions that create the likelihood of injury to l¡sted species to such an
extent as to significantly disrupt normal behavior patterns which include, but are not limited
to, breeding, feeding or sheltering. Under terms of section 7OX4), taking that is incidental
to and not intended as part of the agency action is not considered a prohibited taking
provided that such taking is in compliance with the terms and conditions of this incidental
take statement. The measures described below are non-discretionary, and must be
implcmcntcd by thc agcncy so that they become binding conditions of any grant, pcrmit or
program, as appropriate, in order for the exemption in section 7ox4) to apply.

The FS has a continuing duty to regulate the activity covered by this incidental take
statement. If FS fails to ¡idhere to the terms nnd conditions of the incidental take staternent
through enforceable terms that are incorporated into the administration of its programs or any
resulting MOU, the protective coverage of section ?OX4) may lapse.

                                                    t
Âlthottgh there remains a remote possibility that grizzly bcar may be taken as a result of
black bear l¡aiting on FS lands in Wyoming, the Service does not anticipate that such take
will occur. Therefore, no incidental take is authorized. Should any take occur, the FS must
reinitiate formal consultation with the Service and provide the circumstances surrounding the
take.

Because  of the remote possibility of incidental take, the Service believes tñe following
reæonable and prudent measures, and terms and conditions, Are necessary and appropriate to
further minimize the potential for take:

  I   Eliminate the use of processed human, livestock or pet foods, and fruits or vegetables
      produced for human consumption, as bear l¡nits in any areas regularly used by grizzly
      bears; and

 2.   Eliminate the requiremcnt that hunters, outlìtters or guides who report a grizzly bear
      on a legally placed bait remove the bait. Removal of the bait, if deemed appropriate
      by the FS in consultation with the WGFD and the Service, should be accomptished by
      individuals experienced with grizzly bear behavior. Removal of the bait contiriner shall
      become the responsibility of the land manager.

The illegal killing of gt'nzly bears, be it through poaching or nmistaken identity,' is a
violation of both State and Federal law and may be prosecuted. Alt taking oî grizzly bears
must be done in compliance with 50 CFR s178.40(b) and applicable State taws.


                                                7


                                                        Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 7 of 10
             Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 8 of 10



Should an incidental take occur as a result of be¡r baiting on FS lands, the FS shall
immediately notify the Wyoming State Office of the Service þhone: 307:172-2374), provide
details on the circumstances of the take, and request reinitiation of formal consultation. Such
an incidental take would represent new information requiring review of the terms and
conditions provided. The FS must provide an explanation of the causes of the taking and
review with the Service the need for possible modification of the terms and conditions. T'he
FS shall also immediatety notify the Service I¡w Enforcement Office in I¿nder (phone: 307-
332-7607).


Conservation Recommendations



Section 7(aXl) of the Act directs Federal agencies to utilize their authorities to fufher the
purposes of the Act by carrying out conservation programs for the benefit of endangered and
threatened species. Conservation recommendations are discretionary agency activities to
minimize or avoid adverse effects of a proposed action on listed species or critical habitat,
help implement recovery plans, or develop information.

The Service has developed the following recommendations to help promote grizzly bøir
recovery ancl ctarify the intent of FS act¡ons concerning bear baiting:

  l.   Consider closing all are¡s known to be used regularly by grizzly bears to all black bear
       baiting.

 2.    Use emergency closure orders to close smaller, more specif,tc areas to bear baiting
       when a grizzly bear has been verified in an area otherwise open for baiting.

 3.    In cooperation with WGFD, consider shortening shooting hours in those areas open to
       baiting but used regularly by grizzly bears, to minimize identification problems
       encountered Ín twilight conditions.

 4.    Eliminate thc reference to a "self-learning program," instead calling it an "education
       programn or something similar, perhaps with a specific, identifying program name.

 5. Update the cducation progrîm annually with new photographs of bqrrs in various
       settings to maintain challenge and stimulate interest in those hunters and outf¡tters
       involved in the program over several years.

In order for the Service to be kept informed of actions that either minimize or avoid advene
effect or that benefit listed species or their habitats, the Service requests notification of the
implementation of any conservation recommendations.




                                                 I
                                                        Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 8 of 10
             Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 9 of 10


Ç0¡C!usion

This concludes formal consultation on the actions outlined in the EA. As required by 50-
CFR 402.16, reinitiation of formal consultation is required if: (1) the amount or extent
                                                                                             of
incidental take is exceected; (2) new information reveals effects of the agency actign !!at
                                                                                              may
affcct listed specles or critical habitat in a manner or to an cxtent not considered in this
opinion; (3) the agency action is subsequently
eifect to the listed species or critical habitât th
new species is listed or critical habitat desi
instances where the amount or extent of in
such take must cease pending reinitiation.



                                                  Sincerely ,




                                                          P.
                                                  State Supervisor
                                                  lVyoming State Offrce

 Enclosure: Literature Cited

 cc:   Assistant Regional Director, FWE, Denver, CO FWE-60120)
       Field Supervisor, MT/M, FTVE, Helena, MT (FIVE-61130)
       Director, \\IGFD, CheYenne, \ly'Y
       Nongame Supervisor, ÏVCFD, Iander, \ltÍY




                                                 9

                                                       Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 9 of 10

                                                                                                           -:-.i-...
              Case 1:19-cv-00203-CWD Document 40-2 Filed 08/28/20 Page 10 of 10



Ulsatue-Citçd
Hinschberger, M. 1993. Biotogical Evaluation for regulating black bear baiting on National
     forest System lands in Wyoming through State Game and Fish Regulations and a
     Memorandum of Understanding with the Wyoming Game and Fish Commission.
     U.S.D.A. Forcst Service, Shoshone Nat. Forest. March 25- 29 pp.

Klett,   I.   lgg3. Pers. Comm., U.S. Fish & \[rildl. Serv., Special Agent, I-ander,\[fY. April
         13


Knight, R. 1993. Pers. Comm., Nat. Park Serv., Interagency Grizzly Bear Study Team.
     Bozeman, MT. April 13.

U.S. Fish & !\¡ildlife Service. 1992. Draft revised grizzly bear recovery plan. U.S. Fish and
     ÌV¡ldl. Serv., Denver, CO. 200 PP.

U.S. Forest Service. 1993. Environmental assessment - black bear baiting on National Forest
     System lands in rJVyoming. Rocþ. Mountain Region, U.S.D.A. Forest Service and
     Intermountain Region, U.S.D.A. Forest Service, Denver, CO and Ogden, III. 29 pp.




                                                  10

                                                        Plfs.' Ex. 2, No. 1:19-cv-00203-CWD, Page 10 of 10
